Citation Nr: 0022332	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  93-22 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for lower back 
pain with degenerative disc disease, currently evaluated as 
40 percent disabling.

2.  Entitlement to a disability evaluation in excess of 20 
percent prior to January 10, 1996 for lower back pain with 
degenerative disc disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran retired from service in September 1991, after 
having served on active duty for more than 28 years.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  An 
August 1992 rating decision granted service connection for a 
low back disorder, and assigned a noncompensable rating 
effective from October 1991.  The veteran appealed from that 
decision.  During the course of the appeal, in February 1994, 
the Board remanded the case for further development.  

Following completion of the requested development, rating 
decisions in July and October 1996 increased the evaluation 
for the veteran's service-connected low back disability to 10 
and then to 20 percent disabling, respectively.  The veteran 
continued his disagreement with the latter rating decision, 
and the case was returned to the Board, which in May 1997 
remanded the case to the RO for further development.  
Subsequently an October 1999 rating decision assigned a 40 
percent rating.  That rating decision denied an evaluation in 
excess of 20 percent prior to January 10, 1996.  The veteran 
continued his disagreement with the 40 percent rating 
assigned from January 10, 1996, and the 20 percent rating 
assigned prior to that date.  

During a July 2000 hearing, the veteran raised the issue of 
entitlement to chiropractic care.  That issue is referred to 
the RO for appropriate action. 

The case has since been returned to the Board for further 
appellate review.






FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the present appeal has been obtained.

2.  The veteran's lower back pain with degenerative disc 
disease is manifested by occasional exacerbation of chronic 
lumbosacral muscle spasm and minimal degenerative spine 
changes without evidence of nerve root entrapment; and  
complaints of low back pain.

3.  A January 10, 1996 private clinical record is the 
earliest dated medical evidence of record that contains 
factually ascertainable evidence warranting an evaluation in 
excess of 20 percent for lower back pain with degenerative 
disc disease. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for lower back pain with degenerative disc disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (1999).

2.  The criteria for an evaluation in excess of 20 percent 
for lower back pain with degenerative disc disease prior to 
January 10, 1996, have not been met.  38 U.S.C.A. §§ 1155, 
5110(b)(2) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for a low back disability, and, as such, his claim 
for assignment of a higher evaluation is well grounded.  38 
U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  No 
additional action is necessary to meet the duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  

Since the present appeal arises from an initial rating 
decision that established service connection and assigned the 
initial disability evaluation, it is not the present level of 
disability that is of primary importance; rather, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(b)(2), the 
effective date of an award of direct service connection shall 
be the "day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later."  In this 
case, the RO granted service connection and originally 
assigned a noncompensable evaluation for low back pain as of 
the day following separation from active service, October 1, 
1991.  See 38 C.F.R. § 3.400(b)(2)(i) (1999).  The veteran 
appealed as to the assigned rating, and during the course of 
appeal, rating decisions in July and October 1996 increased 
the evaluation for the veteran's service-connected low back 
disability to 10 and then 20 percent disabling, respectively, 
both effective from October 1, 1991.  Subsequently an October 
1999 rating decision assigned a 40 percent rating, effective 
from January 10, 1996, based on clinical evidence from this 
date, which the RO determined to show symptomatology 
warranting an increase to 40 percent.  The veteran has 
continued his appeal with respect to the 40 percent rating 
assigned from January 10, 1996, and the 20 percent rating 
assigned prior to that date.  Accordingly, the issues on 
appeal here are entitlement to an increase in excess of 20 
percent prior to January 10, 1996, and entitlement to an 
increase in excess of 40 percent from that date.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records as well as 
all other evidence of record pertaining to the history of his 
service-connected back disability.  The Board has identified 
nothing in this historical record which suggests that the 
current evidence is not adequate to fairly determine the 
rating to be assigned for this disability.

The evidence for consideration in assessing the severity of 
the veteran's low back disability includes service medical 
records, reports of private and VA treatment records and 
statements in the 1990's, and reports of VA examinations in 
July 1992, April 1994, May 1998, and February and October 
1999.  The veteran testified at a September 1993 hearing, and 
has also testified most recently at a July 2000 video 
conference hearing regarding his low back disability.

The report of a July 1992 VA examination shows complaints of 
intermittent, activity-related low back pain, which was 
greater on the right than left.  This originated in the small 
of the back and radiated somewhat to the right, extending 
posteriorly down the thigh to the knee.  The veteran was not 
taking medication for the condition.  On examination, the 
lower spine revealed no point tenderness.  The veteran was 
able to side bend 30 degrees in either direction and rotate 
45 degrees in either direction.  Straight leg raising was 
negative bilaterally.  Motor testing revealed 5/5 muscle 
strength in all muscle groups of both lower extremities.  
Deep tendon reflexes were 2+ and symmetrical in the knees and 
ankles.  Light touch sensation was intact throughout both 
lower extremities without deficit.  Testing was negative for 
sacroiliac pain with flexion and forced abduction of the hips 
in external rotation.  X-ray examination of the 
occipitosacral spine revealed no evidence of any abnormality 
other than some very slight disk space narrowing at L5-S1.  
The report contains an impression of low back pain; no clear 
evidence of any radiculopathy; no radiographic evidence of 
any sacroiliac disease; and minimal degenerative disk at L5-
S1.

The report of an April 1994 VA spine examination shows 
complaints of persistent low back pain, for which the veteran 
was currently taking no medication for pain.  The veteran 
reported occasional radiation into the right calf when he had 
severe episodes of low back pain.  The pain was exacerbated 
by prolonged sitting, standing or repetitive activities.  The 
veteran currently had no bowel or bladder dysfunction.  On 
examination, lumbosacral X-ray examination showed normal 
alignment without evidence of fracture or dislocation.  
Strength was 5/5 throughout without drift.  Sensation was 
intact to light touch, pinprick, proprioception and 
vibration.  Deep tendon reflexes were symmetric, physiologic 
and his plantar response was down-going bilaterally.  
Straight leg raising was negative bilaterally.  The 
lumbosacral range of motion was full.  The veteran could toe, 
heel and tandem walk without difficulty.  The report contains 
an assessment that the veteran had chronic, mechanical low 
back pain that resulted in a minimal to moderate disability. 

In statements of May and August 1996, Mary Ann Fensterbush, 
D.C., stated that the veteran received treatment at her 
office from January 10, 1996 through May 1996, for multiple 
vertebral subluxation including in his lumbar and pelvic 
regions.  She noted in May 1996 that the veteran reported 
daily constant pain in his right sacroiliac region over the 
last six years.  Accompanying clinical treatment notes show a 
series of chiropractic treatments starting in January 1996.  

The report of a May 1998 VA spine examination shows 
complaints of periodic episodes of increasing frequency, 
involving significant pain in the lower back in the 
lumbosacral spine region radiating laterally on both sides.  
The veteran reported that he also develops pain down the 
anterior and posterior aspects of both thighs to the knees, 
but not below.  He denied any numbness, tingling or weakness 
in the legs or foot, or any change in bowel or bladder 
habits.  He stated that during periods when he was not being 
bothered by his back he was able to perform all household 
chores, and can jog more than a mile.  He was currently 
taking ibuprofen when his back would bother him.  On 
examination, there was no significant muscle atrophy in the 
upper or lower extremities and palpation of the lumbar spine 
revealed no areas of point tenderness.  The veteran did have 
some mild soreness on the right side of the lumbosacral 
region.  The examiner noted that the veteran was 
significantly painful the day of the examination, and due to 
this pain the range of motion was limited.  The veteran was 
able to forward flex to 20 degrees and extend to 10 degrees.  
Lateral bending was limited to approximately 10 degrees on 
the right side, and to 30 degrees on the left.  Lateral 
rotation was 30 degrees in both directions.  Motor strength 
was 5/5 for relevant muscle groups tested.  Sensation was 
intact to light touch, pin prick and vibration.  There was no 
evidence of muscular atrophy or hair loss in the lower 
extremities.  His distal pulses were palpable.  Straight leg 
raising was negative.  Toes were down going bilaterally.  He 
had no pain with hip or knee range of motion.  X-rays of the 
lumbar spine from April 1998 and 1994 were compared, showing 
minimal degenerative changes in the lower thoracic spine, and 
mild disc space narrowing at L5, S1.  There was no evidence 
of spondylolisthesis, fracture or mass lesion.  The report 
contains an assessment of mechanical lower back pain for the 
past 24 years.  The examiner reiterated the veteran's 
reported increased frequency of episodes of lower back 
discomfort.  The examiner noted that the veteran's episodes 
of back pain did cause him significant disability for a brief 
period of time.  The examiner noted a finding of no evidence 
of neurologic compromise or deterioration of the bony 
structure in the spine by X-ray examination.  The examiner 
opined that the veteran's lower back disability did not cause 
him significant disability during periods when he was not in 
pain; and his lower back pain episodes, which occurred two to 
three times per year did cause a moderate disability but was 
temporary, and had increased in frequency over the past three 
years.  An addendum noted that lumbar spine X-ray examination 
showed just a minimal to mild arthritis, no other 
complications; and hip X-rays were within normal limits.

The report of a February 1999 VA spine examination shows 
complaints of intermittent episodes of back strain and low 
back spasm, which had been increasing in frequency over the 
last several years.  He reported having 4 to 5 major episodes 
a year with several smaller episodes, which occur 
predominantly on the left side following dislocation of his 
hip.  During these episodes he would have low back spasm 
followed by severe pain and would be bed bound for up to 3 or 
4 weeks.  If the episode was mild, he would be bed bound for 
two or three days.  He reported that chiropractic care 
significantly helped.  He denied any muscle weakness, loss of 
bowel or bladder function, and denied any systemic 
complaints.  On examination, there was no evidence of atrophy 
of the lower extremities and muscle strength was full 
throughout.  Deep tendon reflexes were trace and symmetrical.  
Spine forward flexion was to 80 degrees, extension to 35 
degrees, right and left lateral bending to 30 degrees, and he 
had good bilateral rotational movement.  He had no spinal 
tenderness, and no current evidence for muscle spasm.  He had 
no paraspinous muscle tenderness.  The report noted that 
recent diagnostic test findings showed no significant change, 
and the veteran continued to have minimal degenerative 
changes throughout the lower thoracic and lumbar spine.  The 
report contains a diagnosis of degenerative joint disease of 
the spine with intermittent muscle spasm/strain.  The 
examiner noted that the veteran was very careful regarding 
physical activity, but was able to perform most of his daily 
activities.  The examiner opined that the veteran did have 
some disability namely by alteration of his lifestyle due to 
his chronic low back problems; however, he was able to 
maintain a good level of physical activity evidence by recent 
cardiac stress test finding. 

The claims file contains a number of VA and private treatment 
records showing treatment in the 1990's from 1993 through 
August 1999, including private chiropractic treatment from 
January 1996 through June 1999.  In a June 1999 statement, 
Dr. Fensterbush noted that the veteran had been treated 98 
times from January 1996 through June 1999; including for 21 
occurrences of tortipelvis (gross postural imbalance, where 
the entire body is tilted/stuck to one side due to a 
vertebral subluxation with disc involvement).    

The report of an October 1999 VA spine examination shows 
complaints of the back going out several times per week and 
three to four times per year developing severe muscle spasm.  
The back condition was aggravated by lifting, bending and on 
occasion would simply happen at rest.  The veteran complained 
primarily of pain across the right posterior iliac crest with 
frequent low back pain originating from the hip and radiating 
to the left calf and occasional pain along the anterior 
thighs bilaterally.  He denied significant paresthesia of the 
lower extremities.  He took ibuprofen two to three times per 
day for low back and shoulder pain.  The report noted that 
examination in April 1998 during evaluation at the emergency 
room made no reference to any abnormal pelvic orientation, 
and X-rays in 1998 showed mild degenerative changes of the 
lumbosacral spine and normal hip examination.  On examination 
there were no postural defects noted.  The iliac crest level 
was symmetric left to right side.  The forward pelvic tilt 
was grossly within normal limits and the veteran walked well.  
There was no fatigability noted.  The veteran was able to 
flex his low back to 100 degrees with pulling sensation over 
the right posterior iliac crest. Extension was to 25 degrees; 
right lateral bending was to 20 degrees, and left lateral 
bending was to 25 degrees.  There was palpable muscle spasm 
over the right paraspinous muscles; negative over the left.  
Straight leg raising was negative bilaterally.  Reflexes were 
1+ at the knees and no obtainable at the ankles bilaterally.  
There were no sensory deficits noted to pinprick over the 
lower extremities.  

The October 1999 VA spine examination report contains an 
impression of chronic lumbosacral muscle spasm with 
occasional exacerbation and minimal degenerative spine 
changes without evidence of nerve root entrapment.  The 
report noted that review of service medical records did not 
reveal any reports of severe disruption of the hip and spinal 
column.  The examiner commented that use of the term 
tortipelvis was apparently more frequently used in 
chiropractic practices.  The examiner noted that it was well 
known that during episodes of lumbosacral muscle spasm, the 
back can be tilted by the spasms, and the examiner presumed 
this was the condition being described by Dr. [Fensterbush].  
The examiner noted that the relationship between chronic 
lumbosacral muscle spasms and degenerative changes of the 
spine were unknown, and the two conditions could exist 
separately but were often frequently seen together.   

During a July 2000 hearing, the veteran testified regarding 
his low back claim.  He indicated in testimony that his back 
problem had resulted in lower back, upper back and neck pain 
and stiffness.  He testified that this included sciatic 
involvement of the nerves and legs, with leg pain, lack of 
reflexes in the legs, and pain there.  He testified that he 
had sciatic involvement for the last 15 years, with pain in 
the lower extremities, major loss of sensation on the front 
of the right thigh, no reflexes and minimal ankle reflexes 
for the last 5 to 6 years of his military career.  He 
testified that he sought chiropractic treatment in January 
1996, due to spasms from 1992 through 1995 and his first 
incident of torso problems in 1996.  He indicated that he had 
3 to 4 "hard" episodes per year, lasting 2 to 3 weeks, but 
no hard back spasm in the last year plus. 

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(1999).

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when evaluating disabilities of 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995). The Board notes that 
under 38 C.F.R. § 4.40, the rating for an orthopedic disorder 
should reflect functional limitation which is due to pain 
which is supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. § 4.45.  A little used 
part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity, or the like.  
Moreover, it is the intention of the rating schedule to 
recognize actually painful, unstable, or maligned joints, due 
to healed injury, as entitled to at least the minimum 
compensable rating for the joints.  See 38 C.F.R. § 4.59.

The veteran's service-connected low back disability is 
currently evaluated as 40 percent disabling, and as 20 
percent disabling prior to January 10, 1996, pursuant to 
C.F.R. § 4.71a, Diagnostic Code 5295.  Under that diagnostic 
code, the criteria for a 20 percent evaluation requires 
findings reflective of lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent evaluation 
requires findings reflective of a severe lumbosacral strain, 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, a marked limitation of 
forward bending in the standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The veteran's service-connected low back disability may also 
be rated under  C.F.R. § 4.71a, Diagnostic Code 5292.  Under 
that code, the criteria for a 20 percent evaluation include 
findings reflective of a moderate limitation of motion of the 
lumbar spine.  Severe limitation of motion of the lumbar 
spine warrants a 40 percent evaluation.  

The Board notes initially that there is no medical evidence 
or claim of ankylosis of the lumbar spine, or complete bony 
fixation (ankylosis) of the spine to warrant an increased 
evaluation before or from January 10, 1996, under either 38 
C.F.R. § 4.71a, Diagnostic Codes 5289 or 5286 (1999).  There 
also is no evidence of a fracture of a vertebra with cord 
involvement or demonstrable deformity of a vertebral body as 
to warrant an increase under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285 or 5285, respectively. 

After review of the evidence as discussed below, there is no 
medical evidence of record for this disability that would 
support a current rating in excess of 40 percent; or a rating 
in excess of 20 percent at any time prior to January 10, 
1996.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Evaluation in Excess of 40 Percent for Low Back Disability

The veteran is already assigned a 40 percent evaluation, 
which is the highest rating allowed under Diagnostic Codes 
5292 and 5295.  Consequently, evaluation of his service-
connected low back disability under either of those 
diagnostic codes would not yield a higher evaluation for the 
veteran.  

There is no evidence of symptoms of intervertebral disc 
syndrome that would warrant a higher evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  The clinical evidence 
shows that motion of the lower back does result in pain, but 
the symptoms are not reflective of a pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

VA's General Counsel has determined that intervertebral disc 
syndrome involves loss of range of motion.  Therefore, 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under Diagnostic Code 5293.  See VAOPGCPREC 36-97 
(December 1997).  38 C.F.R. § 4.45 provides that the factors 
of disability regarding joints reside in reduction of their 
normal excursion of movements in different planes.  Inquiry 
will be directed to considerations of less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, deformity or 
atrophy of disuse.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

However, even considering the veteran's complaints of pain, 
the preponderance of the evidence is against a finding of 
more than severe intervertebral disc syndrome with severe, 
recurring attacks, with intermittent relief.  While there is 
clearly limitation of motion due to pain, the reported 
findings as to range of motion do not show more than severe 
loss of motion, even when consideration is given to 
additional loss of motion due to pain, weakness, fatigue and 
incoordination.  Findings in the October 1999 VA examination 
indicate that there were no postural defects noted, and 
forward pelvic tilt was grossly within normal limits with the 
veteran walking well.  Ranges of motion of the back recorded 
during that examination do not reflect more than severe 
limitation of motion.  Examination findings show that the 
veteran was able to forward flex to 100 degrees, albeit with 
pulling sensation over the right posterior iliac crest; to 
extend to 25 degrees; bend to 20 degrees and 25 degrees to 
the right and left, respectively.  Although there was 
palpable muscle spasm over the right paraspinous muscles, 
findings were negative on the left side and straight leg 
raising was negative bilaterally.  Reflexes were 1+ at the 
knees, but were not obtainable at the ankles, bilaterally.  
The report noted that there were no sensory deficits noted to 
pinprick over the lower extremities.  During his October 1999 
VA examination he related having severe muscle spasm only 3 
or 4 times per year; and during his July 2000 hearing he 
testified that he had had no "hard" back spasm in the last 
year.

In conclusion, on reviewing the evidence of record, the Board 
does not find a basis for an increase in excess of 40 percent 
for the veteran's service-connected low back disability.  The 
most recent clinical evidence shows that the veteran was 
reporting that he experienced his back going out several 
times per week, and severe muscle spasm three to four times 
per year.  The veteran has been diagnosed as having  chronic 
lumbosacral muscle spasm with occasional exacerbation and 
minimal degenerative spine changes without evidence of nerve 
root entrapment.  Based on the totality of the evidence as 
discussed above, the veteran's service-connected back 
disability does not show the criteria necessary for a higher 
evaluation under any of the relevant diagnostic codes.

Evaluation in Excess of 20 Percent Prior to January 10, 1996

The evidence of record prior to January 10, 1996, does not 
show that the veteran manifested symptomatology that 
approximated or more nearly approximated those necessary for 
a higher evaluation under the rating criteria.  Although the 
veteran was seen at a VA outpatient clinic on occasions prior 
to January 1996, he was treated for other unrelated disorders 
and the record does not show treatment for low back pain 
complaints.  The veteran is first shown to have sought 
treatment for his back complaints in January 1996, when he 
began a chiropractic treatment program  through Dr. 
Fensterbush.  

Prior to January 1996, VA examination reports do not show 
that the veteran's low back disability meets the criteria for 
an evaluation in excess of 20 percent under the relevant 
regulatory criteria.  The most recent medical evidence prior 
to that date is contained in an April 1994 VA spine 
examination.  That report shows that the veteran reported 
persistent low back pain with occasional radiation into the 
right calf during severe episodes of low back pain.  He 
reported that he was not taking any medication for pain.  
Lumbosacral X-ray examination showed normal alignment without 
evidence of fracture or dislocation.  Strength was 5/5.  
Sensation was intact and deep tendon reflexes were symmetric 
and physiologic. Straight leg raising was negative 
bilaterally.  The lumbosacral range of motion was full.  The 
assessment was that the veteran had chronic mechanical low 
back pain resulting in a minimal to moderate disability.  

The disability picture shown by this report is consistent 
with findings in an earlier July 1992 VA examination report, 
and does not reflect more than moderate disability due to the 
low back disability.  There is no evidence reflective of a 
severe lumbosacral strain, manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, a 
marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  Thus 
an increase under Diagnostic Code 5295 is not warranted.

Further, prior to January 1996, there is no evidence of more 
than a moderate limitation of motion of the lumbar spine as 
required for an increase under Diagnostic Code 5292.  The 
April 1994 VA examination report shows a full range of motion 
of the lumbosacral spine.  Prior to January 1996, medical 
evidence also does not show findings reflective of 
intervertebral disc syndrome, with severe, recurring attacks, 
with intermittent relief so as to warrant an evaluation in 
excess of 20 percent.  Again, the April 1994 VA examination 
report shows that the veteran had chronic mechanical low back 
pain resulting in a minimal to moderate disability.  There is 
no indication that symptoms were more than moderate.  The 
veteran was not taking medication for pain, and neurological 
findings were physiologic or negative, and the low back 
demonstrated a full range of motion.

The evidence prior to January 1996 does not reflect more than 
moderate limitation of motion of the lumbar spine; or more 
severe than a lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; or other criteria that would warrant an 
evaluation in excess of 20 percent.  There is simply no 
competent medical evidence to show that an increased level of 
disability was shown during this period.  The earliest 
evidence of such an increase in severity is not shown until 
the veteran began multiple treatments in January 1996.  
Subsequent VA orthopedic examination of the spine performed 
in October 1999 substantiate an increase in severity over 
that prior to January 1996.  At that October 1999 
examination, the veteran indicated an increased frequency of 
severe muscle spasm, and that he took ibuprofen two to three 
times per day for low back pain.  The veteran was shown to 
manifest a quite restricted limitation of motion of the 
lumbosacral spine as compared with earlier findings, a 
significantly increased level of pathology.  

As there is no medical evidence of an increase in disability 
warranting an increased evaluation prior to the date the 
veteran started his chiropractic treatment, the Board finds 
that an evaluation in excess of 20 percent prior to January 
10, 1996, for the veteran's low back disability is not in 
order.  

Conclusion

In reaching the foregoing determinations, the Board has 
considered the complete history of the veteran's low back 
disability.  The Board has also considered the current 
clinical manifestations of this disability and its effect on 
the veteran's earning capacity, as well as the effects upon 
his ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  The functional impairment which can be attributed to 
pain or weakness has also been considered, see 38 C.F.R. §§ 
4.40, 4.45, 4.59, and DeLuca, 8 Vet. App. at 206.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claims must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b) (1999).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The evidence 
of record shows that the veteran has not been hospitalized 
recently for treatment of his low back condition.  Based on 
this information, the Board finds that the RO did not err in 
failing to refer this claim to the Director of the 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).

ORDER

An increased rating for lower back pain with degenerative 
disc disease is denied.

An evaluation prior to January 10, 1996 in excess of 20 
percent for lower back pain with degenerative disc disease is 
denied.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 
- 16 -


- 1 -


